Title: To George Washington from Benjamin Lincoln, 30 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            War Office May 30 1782
                        
                        The night before last Captain Ludlow of the guards, came to this City with letters for General Carleton
                            soliciting his attention to Captain Asgill of the guards—the person to whose lot it falls to suffer for the crimes of
                            others.
                        Major Gordon is here with Capt. Asgill and wishes to attend him into the Jersies as his friend—they will
                            leave this City this evening or in the morning—The Officers of Cornwallis’s Army are very angry with Sr Hy Clinton that
                            he did not settle this matter before he departed for Europe—I wish he had given up the murderer—though the present
                            measures will set an inveterate hatred between the Tories, or Refugees, and the British Officers.I have the honor to be
                            Dear General with perfect esteam—your Excelcys most Obedt Servt
                        
                            B. Lincoln

                        
                    